Citation Nr: 0905595	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for chronic disability 
manifested by allergies.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to a compensable initial disability rating 
for manifestations of condyloma acuminata.

8.  Entitlement to a compensable initial disability rating 
for onychomycosis with tinea pedis.

9.  Entitlement to a compensable initial disability rating 
for status-post varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had honorable active military service from July 
15, 1985 to May 12, 1999, and a period of other than 
honorable service from May 13, 1999 to July 8, 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in November 
2008.  The transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection for 
epididymitis and his claims of entitlement to increased 
initial ratings for condyloma acuminata and onychomycosis 
with tinea pedis.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  On November 6, 2008, prior to the promulgation of a 
decision in the appeal of the Veteran's claim of entitlement 
to service connection for residuals of asbestos exposure, the 
Board received notification from the appellant that a 
withdrawal of this appeal is requested.

2.  There is no competent medical nexus evidence of record 
indicating that the Veteran has chronic bronchitis that is 
causally or etiologically related to his active service.

3.  There is no competent medical nexus evidence of record 
indicating that the Veteran has chronic disability manifested 
by allergies that is causally or etiologically related to his 
active service.

4.  There is no competent medical nexus evidence of record 
indicating that the Veteran has a knee disability that is 
causally or etiologically related to his active service.

5.  There is no competent medical nexus evidence of record 
indicating that the Veteran has a back disability that is 
causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for residuals of 
asbestos exposure, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A chronic disability manifested by allergies was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

4.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

5.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  At the outset of 
his November 6, 2008, personal hearing the appellant 
indicated that he wished to withdraw his appeal of the issue 
of entitlement to service connection for residuals of 
asbestos exposure.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
August 2003 and March 2004 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, a March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to issuance of complete, appropriate VCAA notice.  Although 
additional VCAA notice was provided to the appellant after 
the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there is no prejudice to the Veteran with 
respect to the timing of VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for chronic bronchitis, 
allergies, bilateral knee disability, and a back disability, 
so they must be denied.  38 C.F.R. § 3.102.

The Veteran's service treatment records indicate that he was 
diagnosed with bronchitis in June 1991 and December 1993, 
rule out bronchitis in June 1994, bronchitis and sinus 
congestion in May 1999, and upper respiratory infections in 
June 1995 and May 1998.  In August 1995, he reported a 
history of bronchitis, but chest x-rays and pulmonary 
function tests were clear.  

The Veteran's service treatment records also reveal that the 
Veteran reported a history of back pain and knee pain with 
activity at his January 2002 separation examination, but that 
the Veteran denied experiencing recurrent back pain, painful 
joints, and "trick" or locked knee at his September 1996 
military examination.  However, the Board notes that the 
Veteran is barred from receiving VA benefits due to an other 
than honorable discharge for his May 13, 1999 through July 8, 
2002 period of service pursuant to 38 C.F.R. § 3.312.

The Veteran's service treatment records do not show that the 
Veteran was treated for complaints related to his knees or 
back during his honorable military service.   Moreover, his 
September 1996 military examination and January 2002 
separation examination report indicates that clinical 
evaluation of the Veteran's sinuses, lungs, chest, lower 
extremities, musculoskeletal system, and spine was normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the purported events in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
According to the medical evidence of record, the Veteran was 
first diagnosed with left knee pain in October 2003, and a 
back disability in 2008.  Regardless, the Veteran's pain is 
insufficient cause to grant service connection, because 
"pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  As discussed 
below, current evidence of chronic bronchitis, chronic 
disability manifested by allergies, or bilateral knee 
disability has not been shown.

More significantly, there is no competent clinical evidence 
that relates the Veteran's claimed disabilities to his 
military service.  See  Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In particular, the Board 
notes none of the Veteran's post-service treatment records 
show that his bronchial, allergy, and knee complaints are 
related to his military service.  In fact, there is no 
medical evidence of record that the Veteran currently has 
bilateral knee disability, bronchitis, or chronic disability 
manifested by allergies.  In this regard, the Board points 
out that the September 2003 VA examiners found that there was 
no evidence that the Veteran currently had such disabilities 
and noted that physical evaluation of the Veteran's knees, 
chest, back, and respiratory system were normal.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  

The Board acknowledges that D. C. G., D.C., opined in 
November 2008 that the Veteran had vertebral subluxation and 
joint dysfunction of the cervical, thoracic, and lumbosacral 
regions, possibly as the result of spinal injuries and/or 
repetitive stress injuries, which could be attributed the 
physical stress of military duties.  However, Dr. G notes 
that the Veteran lacks degenerative changes suggestive of 
long-term spinal problems.  Similarly, Dr. G did not provide 
a rationale for his opinion, or otherwise refer to any 
credible supporting evidence that the Veteran's back 
disability was related to the Veteran's service.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).   See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
Thus, the probative value of Dr. G's opinion is diminished.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran's claimed chronic 
bronchitis, disability manifested by allergies, bilateral 
knee disability, or back disability is the result of his 
service in the military.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   See also Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

Therefore, the only evidence portending that the Veteran has 
chronic bronchitis, a disability manifested by allergies, 
bilateral knee disability, and a back disability related to 
his military service comes from him personally.  As a 
layperson, the Veteran simply does not have the necessary 
medical training and/or expertise to diagnose or determine 
the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The appeal of the issue of entitlement to service connection 
for residuals of asbestos exposure is dismissed.

The claim of entitlement to service connection for chronic 
bronchitis is denied.

The claim of entitlement to service connection for chronic 
disability manifested by allergies is denied.

The claim of entitlement to service connection for bilateral 
knee disability is denied.

The claim of entitlement to service connection for a back 
disability is denied.




REMAND

A May 2005 rating decision granted service connection for 
status-post varicocele, and assigned a noncompensable initial 
disability evaluation, effective July 9, 2002.  In an April 
2006 statement, the Veteran indicated that he disagreed with 
the disability evaluation assigned by the RO for his status-
post varicocele.  This constitutes a timely notice of 
disagreement (NOD) with the RO's May 2005 rating decision.  
So this claim must be remanded to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Furthermore, while the Board acknowledges that the Veteran 
was provided with a VA examination regarding the Veteran's 
claim for service connection of epididymitis in September 
2003, the Board notes that the examination report is unclear 
as to whether the Veteran's current epididymal cyst, as 
diagnosed at the examination, is related to his service.  In 
this regard, the Board acknowledges that the Veteran's 
service treatment records indicate that the Veteran was 
treated for epididymitis in 1990.  However, the VA examiner 
did not provide an opinion as to the etiology of the 
Veteran's current epididymal cyst.  VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine nature and etiology of the 
Veteran's epididymitis/epididymal cyst.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

In addition, the Board acknowledges that the Veteran was most 
recently afforded VA examinations for his condyloma acuminata 
and onychomycosis with tinea pedis in September 2003, in 
connection with his initial claims for service connection.  A 
copy of the examination reports are associated with his 
claims file.  However, the Veteran and his representative 
continue to assert that his symptoms are more severe than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, the Board notes that the Veteran 
has reported that he requires medication for his symptoms for 
both disabilities.  Similarly, the Board notes that the 
Veteran also has significant conditions that are not service 
connected - including epididymitis and venereal warts.  The 
Board is unclear as to whether manifestations of nonservice-
connected  disabilities may be dissociated from, or are part 
and parcel of, the disabilities at issue.  Symptoms related 
to nonservice-connected disorders generally cannot be used as 
grounds for increasing the ratings for his condyloma 
acuminate and onychomycosis with tinea pedis, and the Board 
cannot render an informed decision concerning the level of 
disability caused by his service-connected condyloma 
acuminata and onychomycosis with tinea pedis in the absence 
of specific medical information regarding the coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

As such, in order to effectively evaluate the Veteran's 
condyloma acuminata and onychomycosis with tinea pedis, more 
recent objective characterizations of the conditions and 
their associated symptomatology are required.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).   See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA genitor-urinary examination 
to determine the nature and etiology of his 
epididymitis disability, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
current epididymal cyst is related to his 
service in the military, to include 
treatment for epididymitis in September 
1990.  To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected condyloma acuminata.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Schedule the Veteran for another 
VA skin examination to ascertain the 
current severity and all manifestations of 
his service-connected onychomycosis with 
tinea pedis.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

4.  The RO must provide the Veteran a 
statement of the case with respect to his 
claim of entitlement to a compensable 
initial disability rating for status-post 
varicocele.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

5.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for epididymitis and his claims 
of entitlement to a compensable initial 
disability rating, each, for condyloma 
acuminate and onychomycosis with tinea 
pedis, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the claims on 
appeal remain denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


